

Contract Acceptance Notice - Agency


To:
WAAT Media Corporation, United States of America, registered no. 2512380 and
Address: 18226 Ventura Blvd. Suite 102 Tarzana, Ca 91356.
 
Attention: Camill Sayadeh
 
Fax: +1 818 708 0598
 
From the Vodafone Group Company
identified opposite:
Vodafone España, S.A, a company incorporated in Madrid, Spain and whose
registered office is at Avda. De Europa 1, Parque Empresarial La Moraleja, 28108
Alcobandas, Madrid, Spain
 
CC:
Vodafone Group Services Limited
Vodafone House
The Connection,
Newbury, Berkshire RG14 2FN
United Kingdom
Attention: Executive Head of Content Development (Graeme Ferguson)
Fax: +44 207 212 0312
 
Territory
Spain
 



We accept the Standing Offer set out in the Master Agreement entered into
between you and VGSL dated 17 December 2004 (entitled “Vodafone Master Global
Content Agency Terms and Conditions”), a copy of which (together with any
relevant Content Schedules) we have seen.




Signed
/s/ Juan Antonio Alberca  
Signed
/s/ Federico José Colom   Print Name: Juan Antonio Alberca   Print Name:
Federico José Colom  
Title: Supply Chain Management Director
  Title: Financial Controller  
For and on behalf of Vodafone España, S.A.
 
For and on behalf of Vodafone España, S.A.
          Date: 14TH -February-2005   Date:        
 
     

 
NB - Prior to signing this Contract Acceptance Notice, the Vodafone Group
Company must be sent copies of the final,
signed versions of: (1) Terms and Conditions; and (2) Content Schedule(s).



--------------------------------------------------------------------------------

